Citation Nr: 0120843	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with metatarsalgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which continued a 10 percent 
evaluation for bilateral pes planus with metatarsalgia.

During the veteran's May 2001 hearing before the undersigned 
Board Member, there was a discussion about whether the 
veteran was then pursuing a claim for service-connection for 
arthritis, including arthritis of the feet.  However, no such 
claim was made at that hearing and none can be recognized as 
pending at this time.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran. 


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's bilateral pes planus is very mild in degree 
with retained arches, no deviation of the weight bearing 
line, no marked deformity and no pain on manipulation.  

3.  His primary complaint is of bilateral forefoot pain while 
walking.  This metatarsalgia is productive of no more than 
moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus with metatarsalgia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5279 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded VA podiatry examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service VA treatment 
reports, VA examination reports with relevant medical 
opinions, statements from the veteran and the transcript of a 
May 2001 hearing before the undersigned Board Member.  
Additionally, the veteran has been apprised of the evidence 
needed to substantiate his claim.  See the April 2000 
Statement of the Case issued during the pendency of the 
appeal.  Accordingly, the VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
bilateral foot disability at issue here.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).  The veteran's medical 
history, current clinical manifestations, and any disability 
due to pain, weakness, fatigue, and limitation of function of 
an affected joint beyond that reflected by limitation of 
motion of such joint has been reviewed in the context of all 
applicable regulations.  See DeLuca v. Brown, 6 Vet. App. 321 
(1993), and 38 C.F.R. §§ 4.40-4.42, 4.45, 4.59.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In a July 1953 rating decision, the RO granted service 
connection for the veteran's bilateral foot disability.  That 
RO rating decision assigned 10 percent evaluation for that 
disability.  That rating remained in effect since then and 
was continued by the February 2000 rating decision that the 
veteran appealed.

Recent medical evidence in connection with this appeal 
includes VA treatment records from 1998 through May 2000 
showing treatment for bilateral foot complaints and the 
reports of VA examinations of the veteran's feet in February 
and July of 2000.   

A January 2000 VA X-ray examination report contains findings 
that no bony fractures were identified; that there was a mild 
degree of degenerative osteoarthritic changes noted involving 
the DIP of each digit of both feet with narrowing of the 
joint space and marginal bony spurring with small calcaneal 
spurs noted; and that the soft tissues were unremarkable.  
The X-ray report contains an impression of degenerative 
osteoarthritic changes of DIP of each digit of both feet with 
small bilateral calcaneal spurs.  

The report of a February 2000 VA examination shows that the 
veteran complained of continued pain at the bilateral 
forefoot, which was more pronounced at night for the previous 
10 years.  He complained that the pain kept him up at night.  
He complained that the pain was aggravated with walking.  He 
denied any subjective lower leg weakness and denied any gait 
or posture instability.  He complained of pain in the fore 
part of both feet with walking.  He complained that stepping 
down on the fore part of his feet as he ascended stairs 
aggravated the pain in the fore part of the feet.  He denied 
having loss of balance or falling down because of the pain in 
the feet.  

On examination, the skin manifested no calluses.  Vascular 
examination revealed dorsalis pedis and posterior tibial 
pulses of 2/4 bilaterally.  Examination was negative for 
ankle, foot and toe edema.  On neurological examination, 
vibratory sensation was absent at the L5 dermatome on the 
left and diminished on the right.  Light touch was not intact 
bilaterally.  The extensor longus strength was 5/5 
bilaterally.  The examiner noted that the feet and leg 
muscles, bilaterally, showed no muscle atrophy.  The examiner 
was not able to elicit the Achilles reflexes bilaterally.  
The total range of motion of the subtalar joint was 30 
degrees, bilaterally; and ankle dorsiflexion was 10 degrees 
bilaterally.  The left metatarsophalangeal joints 2 to 5, 
bilaterally, exhibited adequate extensor flexion.  The 
examiner noted flexible midtarsal joints bilaterally, no 
subluxation of the metatarsal heads 1 to 5, no contracture of 
toes, and no para-articular swelling of the joints of the 
feet or ankles.  Active range of motion equaled passive range 
of motion.  During static stance, there was a well-maintained 
arch.  There was no localized swelling noted underneath the 
metatarsal heads.  The fat pad was of normal consistency 
bilaterally.  Metatarsal squeeze testing was negative 
bilaterally.  The examination diagnosis was that there was a 
combination of mechanical forefoot pain with referred pain 
from the lower lumbosacral area.  

The examiner in the February 2000 VA examination concluded 
the examination report with an opinion that the veteran's 
symptoms were a combination of mechanical foot pain 
aggravated with walking and referred pain from the lower 
sacral area.  The examiner noted that the veteran did not 
have a clinical pes planus bilaterally, but did appear to 
have a combination of mechanical foot pain with referred 
symptoms from the lower sacral area.  There was no loss of 
range of motion nor muscle wasting noted of the lower 
extremities, but due to the pain, his foot problems did pose 
a mild functional limitation for the veteran.

There are various VA clinical records reflecting treatment 
from 1998 through May 2000 for different medical conditions 
and disorders, including complaints of chronic pain in the 
veteran's feet.

The report of a July 2000 VA podiatry examination shows that 
the examiner from the previous February 2000 VA examination 
provided opinions about the veteran's bilateral foot 
symptomatology after review of the claims file, with 
particular reference to the previous February 2000 VA 
examination.  The examiner noted that there was no record of 
a traumatic event to the feet.  The examiner provided an 
opinion on that basis, indicating that it was not likely that 
the current degenerative arthritis of both feet was related 
to service.  The examiner opined that the degenerative 
arthritis of the feet was more than likely a result of 
physiological aging and normal wear and tear on the joints.  

In the July 2000 VA report the examiner reiterated his 
previous opinion from the February 2000 examination, that the 
veteran's symptoms were a combination of mechanical foot pain 
aggravated with walking and referred pain from the lower 
sacral area.  The examiner noted that a nerve conduction 
study in February 2000 contained an impression, regarding 
sensory neuropathy in both of the veteran's feet, of mild 
abnormal test with evidence of sensory motor neuropathy of 
axonal type.  The veteran did not have clinical pes planus 
bilaterally, but did appear to have a combination of 
mechanical foot pain with referred symptoms from the lower 
sacral area.  There was no loss of range of motion or muscle 
wasting of the lower extremities noted.  Due to the veteran's 
pain, there was a mild functional limitation.  The examiner 
concluded that the degenerative arthritis was more likely due 
to physiological agents than a traumatic event, noting that 
there was no history of such occurrence.

Initially the Board points out that during the veteran's May 
2001 hearing, the veteran complained that his two VA 
examinations of February and July 2000 were inadequate, in 
essence, because he was not physically examined during the 
second examination.  The Board notes here that the second 
examination was essentially a follow-up on the first, for the 
limited purpose of providing opinions to questions not 
answered during the first examination of February 2000, based 
on a review of the claims file.  It is the Board's opinion 
that the two examination reports collectively do provide 
adequate information for the proper adjudication of this 
claim.

The RO has evaluated the veteran's service-connected 
bilateral pes planus as 10 percent disabling under 38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5276, a noncompensable 
evaluation is assigned if the symptoms are mild, and relieved 
by a built-up shoe or arch support.  A 10 percent evaluation 
is warranted for moderate acquired flatfoot with weight 
bearing line over or medial to the great toe, inward bowing 
of the Achilles tendon and pain on manipulation and use of 
the feet with the condition bilateral or unilateral.  A 20 
percent evaluation is warranted for unilateral flatfoot when 
the condition is severe with objective evidence of marked 
deformity (pronation abduction, etc.) pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  A 30 percent evaluation is 
provided for severe bilateral flatfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The one and only rating assignable for metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral, is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2000). 
Metatarsalgia is defined as "pain and tenderness in the 
metatarsal region." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1023 (28th ed. 1994).

The Board notes that the findings related to the veteran's 
foot have been assigned a single rating, under Diagnostic 
Code 5276 for acquired flatfoot and metatarsalgia based on 
the overall symptomatology.  However, the Board must also 
consider whether the two separate functional impairments of 
pes planus (flatfoot) and metatarsalgia, could be separately 
rated so as to increase the veteran's overall rating. 
Separate ratings could be assigned where there are separate 
functional impairments.  See generally, Esteban v. Brown, 6 
Vet. App. 259 (1994).  The primary complaint expressed by the 
veteran, and confirmed on examination, is of pain in the 
forefoot on walking.  This symptom, as such, is evidence of 
metatarsalgia, therefore, a 10 percent rating under 
Diagnostic Code 5279 would be warranted.  However, as 10 
percent is the maximum rating under that code, an evaluation 
in excess of 10 percent for that disability rating is not 
possible.

Regarding the rating under Diagnostic Code 5276 for acquired 
flatfoot, in this case, the preponderance of the evidence is 
against the assignment of a separate 10 percent evaluation.  
The medical records do not provide clinical evidence of 
separate and distinct symptoms which would be more than mild 
symptoms of bilateral pes planus.  There is no objective 
evidence to substantiate the severity of symptoms required 
for a compensable evaluation pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5276.  During the VA examination in February 
2000 the examiner found no swelling or callosities, and made 
no finding of any deformity.  No deviation of the weight 
bearing line was found.  The examiner found that the veteran 
had a well-maintained arch, and found that the pain symptoms 
were a combination of mechanical forefoot pain with referred 
pain from the lower lumbosacral area.  The examiner's opinion 
at that time, moreover, was that the veteran did not have a 
clinical pes planus bilaterally, but as noted in the 
diagnosis, had a combination of mechanical forefoot pain with 
referred pain from the lower lumbosacral area.  The examiner 
noted that the pain resulted in a mild functional limitation 
for the veteran.  While the veteran's complaints of pain with 
aggravation on walking are recognized, the Board finds that 
such symptoms are contemplated by the rating provided here 
under Diagnostic Code 5279. 

The veteran has complained of chronic painful feet, and there 
are findings of forefoot pain.  However, other, non-service 
connected conditions have been reported which may account for 
a significant portion of his complaints, including referred 
pain from the lower lumbosacral area.  The VA examiner who 
conducted the February 2000 examination noted in a July 2000 
VA examination report that a nerve conduction study in 
February 2000 contains an EMG impression that read "mild 
abnormal test with evidence of sensory motor neuropathy of 
axonal type.  While these findings do contrast with other VA 
clinical impressions that the foot pain was not etiologically 
related to the lumbar spine, there is no question that his 
foot pain is the primary manifestation of the service 
connected disability and that he does have other disabilities 
primarily arthritis and back problems which also cause pain 
and interfere with function.  

The X-ray evidence shows that the veteran has nonservice-
connected degenerative osteoarthritic changes of the distal 
interphalangeal joint of each digit of both feet with small 
bilateral calcaneal spur.  This has not been shown to be 
related to the veteran's service-connected bilateral pes 
planus with metatarsalgia, as indicated in the opinion 
contained in the July 2000 VA examination report.  

In short, even if all of the symptomatology as to pain in the 
forefoot is considered to be due to the veteran's service-
connected bilateral foot disability, as discussed above, it 
fails to meet the criteria for a compensable evaluation under 
Diagnostic Code 5276; or for a rating in excess of 10 percent 
under Diagnostic Code 5279. There is simply no recent medical 
evidence that his bilateral foot disability is productive of 
more than mild flatfoot symptoms with metatarsalgia.  
 
The diagnostic codes for foot disabilities, Diagnostic Codes 
5276 through 5284, do not include a diagnostic code for 
limitation of motion of the toes.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
appropriate codes.  When limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, however, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  For the 
purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  Although recent X-ray evidence shows 
degenerative osteoarthritic changes of the DIP of each digit 
of both feet, the most recent VA examination report of July 
2000 contains a medical opinion that this condition is not 
related to the veteran's service connected pes planus with 
metatarsalgia.  Thus, a separate rating under Diagnostic Code 
5003 for limitation of motion for the veteran's feet is not 
warranted, and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (separate and distinct 
manifestations from the same injury may warrant separate 
ratings); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003.

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
the service-connected foot disability on appeal here.  In 
that regard, the extent of symptomatology shown is currently 
adequately compensated with the rating evaluations assigned 
here.  The Board recognizes that there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, pain is specifically 
contemplated by the criteria in Diagnostic Codes 5276 and 
5279, with respect to the bilateral pes planus with 
metatarsalgia.  Further, the medical evidence does not 
demonstrate that the appellant is experiencing functional 
loss due to pain for which a higher rating evaluation is 
warranted for the disability under consideration herein.  The 
evidence indicates that muscle strength was 5/5 bilaterally 
in the extensor longus, and no muscle atrophy was found.  
Accordingly, an increased evaluation is not warranted for 
bilateral pes planus with metatarsalgia.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's service-connected bilateral pes planus with 
metatarsalgia.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In addition, there is no indication that the veteran's 
bilateral pes planus with metatarsalgia has resulted in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to warrant entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).


ORDER

An increased evaluation for bilateral pes planus is denied.



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

